Citation Nr: 0112566	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  96-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a headache disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel







INTRODUCTION

The veteran had active service from April 1973 to April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, the RO denied entitlement to service 
connection for headaches.  

After adjudicating other issues then pending on appeal, the 
Board remanded the case to the RO in February 1998 for 
further development and adjudicative action.  

The RO affirmed the denial of entitlement to service 
connection for headaches in January 2001.  

The case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

Competent medical evidence of record links the veteran's 
migraine headaches to his period of active service.


CONCLUSION OF LAW

A headache disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 3.303(d) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

A review of the service medical records discloses that the 
veteran was seen in July 1974 with complaints of headaches.  
No findings or diagnosis was reported.  He was prescribed 
aspirin.  In February 1975 he was seen with complaints of 
headaches.  No findings or diagnosis was reported.  In 
February 1976, he was seen with complaints of headaches, 
which were described as tension muscular headaches at the 
base of the neck with radiation to the front.  It was noted 
that he had developed a full-blown head cold.  In February 
1976 a diagnosis of muscular tension headache was reported.  
In June 1976 he was seen with complaints of headaches with 
eye problem.  In February 1982 he was seen for head trauma.  
He was prescribed aspirin for his pain.  

In May 1990 the veteran was seen for complaints of headaches, 
congestion, burning in his nose, and sneezing.  The 
assessment was possible allergic congestion with secondary 
headaches.  In July 1990 he was seen with complaints of 
cough, sinus drainage, and headaches.  The diagnosis was 
sinusitis.  In connection with his February 1995 retirement 
examination, a history of frequent headaches, occurring 2 to 
3 times per week, since 1997 and treated with over the 
counter medications was noted.  

During his June 1995 VA examination the veteran gave a 
history of headaches that had begun in 1976, and recurred 
every few months.  No findings or diagnosis was reported.  

A December 1998 VA neurological examination report shows the 
veteran related a 15 year history of headaches occurring 2 to 
3 times per week, lasting from 15 minutes to one hour.  
Blurred vision and neck pain accompanied the headaches.  The 
examination was unremarkable.  The diagnosis was migraine 
headaches that began during active service.  

A November 1999 VA neurological examination report shows the 
veteran described his headaches as generalized and pressure 
in quality, without a consistent pattern of pulsatile 
discomfort.  He sought solitude for the pain.  His headaches 
occurred almost every other day lasting from a brief few 
minutes to one hour with no associated nausea or vomiting.  
The examination was unremarkable.  The impression was 
possible tension headaches.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible, no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
the appellant as mandated by the VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent supplemental 
statement of the case was issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service Connection

After a careful review of the record, the Board concludes 
that there is no clear and convincing evidence that the 
veteran's headache disorder was not incurred in or aggravated 
by service.  

In this regard, the diagnosis made in the December VA 1998 
examination report was migraine headaches that began during 
active service.  This opinion provides a nexus between the 
currently diagnosed headache disorder and active service.  
This opinion has not been rebutted by any other evidence.  
Although, the November 1999 VA opinion did not address 
whether or not a headache disorder was related to active 
service, it was consistent with the etiological chain of 
events for a case such as the veteran's, and provided a 
diagnosis of possible tension type headaches.  

The Board finds that the benefit of the doubt should be 
resolved in the veteran's favor as to this matter.  The 
record reflects a well-documented history of headache 
complaints.  The diagnosed migraine headaches have been 
linked to active service.  There is no preponderance of 
evidence to the contrary.  Therefore, service connection is 
warranted for a headache disorder. 


ORDER

Entitlement to service connection for a headache disorder is 
granted.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

